                   Case 18-22822      Doc 52     Filed 06/26/19    Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MARYLAND
                                   Greenbelt Division


In Re:    Brian Allen Grant                           Case No. 18-22822-LSS
                                                      Chapter 13

**********************************
U.S.     BANK         TRUST        NATIONAL
ASSOCIATION, AS TRUSTEE OF THE
IGLOO SERIES III TRUST, Movant (BSI
Financial Services, INC., Servicer)
vs.

Brian Allen Grant aka Brian A Grant, Debtor
Cathy C Grant, Non-Filing Co-Debtor
                      Respondent(s)


 NOTICE OF DEFAULT AND NOTICE OF TERMINATION OF AUTOMATIC STAY

         The Debtor has failed to comply with the Consent Order and Stipulation Modifying

Automatic Stay entered April 3, 2019, in the following manner:



         The Debtor should have paid the regular monthly payments in the amount of $1,429.49 [e

per month for the months of March 2019 through June 2019. “Additional” monthly payments

should have been made in the amount of $402.02 per month for the months of March 2019

through June 2019. The debtor has paid $2,870.00. The amount necessary to cure the default is

therefore $4,556.04, which includes attorney’s fees and costs in the amount of $100.00. All

subsequent payments and late charges that come due after the filing of this notice must be

included in the payment to cure the default.

         Under the provisions of the Consent Order, the stay of Section 362 (a) will terminate and

the Movant will resume the foreclosure of its Deed of Trust recorded among the land records of


                                                                                       18-601812
                  Case 18-22822     Doc 52     Filed 06/26/19    Page 2 of 3



Frederick County, Maryland, and which is secured by the property of the Debtors at 11403

Ridge Lane, Monrovia, Maryland 21770, unless the default noted is cured within ten (10) days

from the date this notice is filed. The Consent Order applies to proceedings for possession of

the property after foreclosure.



       Signed and mailed this 26th day of June, 2019.


                                           Respectfully submitted:


                                             /s/ Elizabeth M. Burlington, Esq. (ebur 6-26-19)
                                             Elizabeth M. Burlington, Esq.
                                             Attorney for Movant
                                             Bar No. 10209
                                             McCabe, Weisberg & Conway, LLC
                                             312 Marshall Avenue, Suite 800
                                             Laurel, MD 20707
                                             301-490-1196
                                             bankruptcymd@mwc-law.com




                                                                                     18-601812
                  Case 18-22822        Doc 52       Filed 06/26/19   Page 3 of 3



                                 CERTIFICATE OF SERVICE

I hereby certify that on the 26th day of June, 2019 I reviewed the Court’s CM/ECF system and it

reports that an electronic copy of the foregoing pleading will be served electronically by the

Court’s CM/ECF system on the following:


Nancy Spencer Grigsby
185 Admiral Cochrane Dr.
Suite 240
Annapolis, Maryland 21401
Grigsbyecf@ch13md.com

Michael Patrick Coyle
7061 Deepage Drive
Suite 101B
Columbia, Maryland 21045
mcoyle@thecoylelawgroup.com



I hereby further certify that on the 26th day of June, 2019, a copy of the foregoing pleading was

also mailed first class mail, postage prepaid to:



Brian Allen Grant
11403 Ridge Lane
Monrovia, Maryland 21770
(Via U.S Mail)


 Cathy C Grant
11403 Ridge Lane
Monrovia, Maryland 21770
(Via U.S. Mail)


                                              /s/ Elizabeth M. Burlington, Esq.
                                              Elizabeth M. Burlington, Esq.



                                                                                        18-601812
